Citation Nr: 1827626	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-40 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for peripheral neuropathy of the right lower extremity (RLE), to include as due to Agent Orange exposure or as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a previously denied claim of service connection for peripheral neuropathy of the left lower extremity (LLE), to include as due to Agent Orange exposure or as secondary to service-connected PTSD.

3. Entitlement to service connection for peripheral neuropathy of the right lower extremity (RLE), to include as due to Agent Orange exposure or as secondary to service-connected PTSD.

4. Entitlement to service connection for peripheral neuropathy of the left lower extremity (LLE), to include as due to Agent Orange exposure or as secondary to service-connected PTSD.

5. Entitlement to service connection for peripheral neuropathy of the right upper extremity (RUE), to include as due to Agent Orange exposure or as secondary to service-connected PTSD.

6. Entitlement to service connection for peripheral neuropathy of the left upper extremity (LUE), to include as due to Agent Orange exposure or as secondary to service-connected PTSD.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to March 1970, to include service in the Republic of Vietnam.  He earned a Combat Infantry Badge and a Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


The issues pertaining to whether new and material evidence has been received to reopen the claims are addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed August 2011 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for peripheral neuropathy of the left and right lower extremities.

2. The evidence associated with the claims file subsequent to the AOJ's August 2011 rating decision is neither cumulative nor redundant and is new and material.


CONCLUSIONS OF LAW

1. The August 2011 rating decision denying service connection for peripheral neuropathy of the bilateral lower extremities is final.  38 U.S.C. § 4005(c) (1991); 38 C.F.R. §§ 3.104, 19.118, 19.153 (2011).

2. New and material evidence has been received to reopen the claims for service connection for peripheral neuropathy of the bilateral lower extremities.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for peripheral neuropathy of the bilateral lower extremities.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran originally filed for service connection for peripheral neuropathy of the bilateral lower extremities in May 2011.  An August 2011 rating decision denied the Veteran's claim.  The relevant evidence before the AOJ at the time of the August 2011 rating decision consisted of the Veteran's service treatment records and his post-service treatment records.  Based on this evidence, the AOJ denied the claim, reasoning that the Veteran's peripheral neuropathy was a result of his alcoholism, rather than service.  The Veteran was notified of that decision but did not appeal or submit new and material evidence within one year of notification.  Thus, the August 2011 rating decision became final.  See 38 U.S.C. § 4005(c) (1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).

Since that time, the evidence of record consists of the Veteran's testimony regarding the onset of peripheral neuropathy during service.  The evidence is new as it was not previously associated with the Veteran's claim folder at the time of the 2011 denial and, when presumed true, suggests the onset of peripheral neuropathy in service.  The evidence is material as it relates to the nexus criteria for service connection.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Thus, the claim is reopened.


ORDER

The claim of entitlement to service connection for peripheral neuropathy of the right lower extremity is reopened.

The claim of entitlement to service connection for peripheral neuropathy of the left lower extremity is reopened.





REMAND

The Veteran contends that his peripheral neuropathy of the bilateral upper and lower extremities is related to service.  Specifically, he contends that his peripheral neuropathy is either directly related to service or secondary to his PTSD.

The AOJ obtained a medical opinion in May 2016.  At that time, the VA clinician opined that the Veteran's peripheral neuropathy was less likely than not proximately due to or the result of the Veteran's service connected PTSD, as there is no evidence to support such a nexus.  Rather, the clinician opined that the Veteran's neuropathy was more likely than not caused by a post-military injury or overuse syndrome.

The Board finds that this opinion is inadequate and is not sufficient in assisting the Board in deciding the claim.  The opinion did not consider whether the Veteran's alcohol use, identified as a potential etiology of his peripheral neuropathy, was a means of self-treatment for his PTSD disability.  

The controlling precedential authority makes clear that direct service connection may not be granted for a disability that arises from a veteran's abuse of alcohol.  Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001).  The Allen Court interpreted 38 U.S.C. § 1110 as precluding service connection for disability that results from primary alcohol abuse, which the Allen Court defined as "arising during service from voluntary and willful drinking to excess."  Id. at 1376.  In conjunction with 38 U.S.C. § 105, the Allen Court concluded that Congress expressed a clear intent to preclude service connection for a primary alcohol abuse disability, and that primary abuse alcohol disability is included within section 105(a)'s and 1110's "express exclusion from compensation."  Id. 

The Allen Court further held that section 1110 allows for alcohol abuse disability under one circumstance, when such disability arises "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Id. at 1378.  The Allen Court reasoned that a secondary alcohol abuse disability "results from" a line of duty disease or disability rather than as a result of abuse of alcohol or drugs itself.  Id. 1377-78. 

In other words, the Allen Court determined that the language of section 1110 reflected a Congressional intent that the cause of the alcohol-related disability determined whether the alcohol-related disability may be compensated under the statute, and that there were two mutually exclusive categories of causation: Either the alcohol-related disability is due to voluntary abuse of alcohol and therefore noncompensable or it is due to a service-connected condition in which case the alcohol abuse is involuntary and the disability is compensable.  Id. at 1376-77.

The Board requires medical opinion which considers whether the Veteran's alcohol use is involuntary as a means to self-treat his PTSD and the Veteran's description of the onset of foot pain symptoms during service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant outstanding private and VA medical treatment records and associate them with the claims file.

2. Forward the claims folder to an appropriately qualified psychiatrist or psychologist to provide opinion as to whether it is at least as likely as not that the Veteran's alcohol use is a means of self-treatment for his PTSD symptoms. The need for examination is left to the discretion of the examiner.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his peripheral neuropathy of his bilateral upper and lower extremities.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the examination.  The examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must indicate the following:

1) Based on the Veteran's January 2018 testimony, which should be accepted as true with regards to the manifestation of foot pain symptoms during combat although not documented, identify whether it is at least as likely as not that the Veteran manifested peripheral neuropathy of the bilateral upper and lower extremities during service or "early onset" peripheral neuropathy within one year of discharge from service?

2) If not, opine whether it is at least as likely as not (50 percent probability or more) that the disability was caused by service, or is otherwise related to service, to include presumed exposure to herbicides and jumping out of helicopters with jungle boots on?

3) If not, opine whether it is at least as likely as not (50 percent probability or more) that the disability was caused or aggravated by alcohol use?

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The medical professional is informed that "aggravation" is defined as a permanent worsening of a disability beyond its natural progression.

A complete rationale should be provided for any opinion or conclusion expressed. A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


